DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2022 has been entered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1 and 6 are currently pending.

Claim Rejections - 35 USC § 103
4.	Claims 1 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moraru (RO 119924 B1 English translation) and Pak (US 4,772,467).
Moraru teaches a method for treating osteoporosis by administering a composition comprising 24% drone brood (drone larvae).  The reference teaches that the ingredients are powdered and encapsulated.  The reference teaches administering calcium to treat osteoporosis (see pages 3 and 4 of the translation) but does not specifically teach administering the calcium in combination with the drone brood or in a preparation such as calcium citrate.
Pak teaches a method for treating osteoporosis by administering calcium citrate (see abstract and claims).
These references show that it was well known in the art at the time of the invention to use the claimed ingredients in compositions that treat osteoporosis.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat osteoporosis, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat osteoporosis.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach combining the ingredients in the percentages claimed by applicant.  However, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The references teach that each of the claimed ingredients is a pharmaceutically active ingredient.  An artisan of ordinary skill would routinely modify the amount of pharmaceutically active ingredients based on the patient's age, weight, gender, and condition.  Therefore, an artisan would have been motivated to modify the amount of each ingredient in the combination in order to formulate a product that best achieves the desired results set forth in the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
The references do not teach that the compounds have all of the same effects as claimed by applicant in claim 1.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Response to Arguments
Applicant's arguments filed February 26, 2022 have been fully considered but they are not persuasive. Applicant argues:
(a) The artisan, a person of ordinary skill, concerned about treating androgen deficiency (AD) in women cannot unpredictably turn to a drone-brood-containing reference dealing with osteoporosis which is far cry from AD in women. The person of ordinary skill is not supposed to believe that this single osteoporosis-related reference can be instrumental in treating AD in women,

(b) The person of ordinary skill feeling concern about treating AD in women cannot, having found one drone-brood-containing reference, feel unsatisfied in terms of the above concern and keep on searching to find another, this time calcium-containing, reference also dealing with osteoporosis. The person of ordinary skill is not expected to conclude that this, different, osteoporosis-related reference can finally help treating AD in wornen.

(c) The person of ordinary skill concerned about treating AD in women is not supposed to understand that only combining these two references, whose intended use is osteoporosis, can result in a preparation handling AD m women which falls along way short of osteoporosis.

(d) Concurrently and independently, it should not go unnoticed that the above assertion in the Advisory action that the “composition taught by the prior art is structurally the same as the claimed composition’ is factually inaccurate. The composition taught by the prior art did not exist betore this application because this composition arose out of the combination of Morara and Pak, which combination did not exist. This combination was created by the Office.

Regretfully, POAS and Advisory action failed to clear up the matter, and, thus, the rejection appears based on an inadmissible hindsight per MPEP 2145.

However, applicant’s arguments are not persuasive because they are based on the argument that the claimed invention has a different intended use than the prior art use of treating osteoporosis.  This argument is not persuasive for the reasons that have been argued extensively in the previous Office actions.  The MPEP clearly sets forth the Office’s position of patentability based on intended use and the evidence that must be presented by applicant in order to establish patentability based on intended use.  Applicant has not met this burden for the reasons that have been discussed extensively in the prior Office actions.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant has not convincingly demonstrated that the combination specifically suggested by the prior art is unsuitable for the intended use of treating androgen deficiency.  Applicant’s arguments would be more persuasive if the claims were directed to a method of treating androgen deficiency.  However, since the claims are directed to a composition, the structural requirements of the composition are the key factor in determining patentability.  In this case the prior art is considered to provide clear and proper motivation for combining the claimed ingredients together.  Thus, in the absence of clearly and convincing evidence to the contrary, the prior art is considered to properly teach the claimed invention despite a distinction in intended use.

Double Patenting
5.	Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,827,273 in view of Pak (US 4,772,467) for the reasons set forth in the previous Office action.
6.	Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 15/230,746 for the reasons set forth in the previous Office action.
7.	Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 15/796,734 (reference applications) in view of Pak (US 4,772,467) for the reasons set forth in the previous Office action.
Applicant has requested that the double patenting rejections be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejections are currently still considered valid at this time for the reasons set forth in the previous Office action.

8.	No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655